Mrs. Edna Mitchell, codefendant with William Daubert, through her attorneys, filed a motion to dismiss the appeal of William Daubert upon the ground that it was filed in this court too late.
Defendant obtained an order for a devolutive appeal on December 7, 1934, from a judgment rendered in the civil district court on October 23, 1934, and in that order the return day was fixed as the 4th day of January, 1935. No order of extension was obtained and the transcript of appeal was not filed in this court until January 19, 1935. It is apparent, therefore, that the appeal must be considered as having been abandoned because filed too late. Roussel v. Guiterrez, 12 La. App. 701, 127 So. 1; Hotard v. Consolidated Companies, Inc., 14 La. App. 670, 130 So. 662; Schenck v. New Orleans Public Service, Inc., 15 La. App. 19,130 So. 873.
For the reasons assigned, it is ordered that the motion to dismiss the appeal be sustained and the appeal dismissed.
Appeal dismissed.